DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for a lens system having a power arrangement of +, -, -, -, +, - as disclosed in the first through tenth embodiments, does not reasonably provide enablement for any other power arrangement including -, -, -, -, -, -  and  +, -, -, -, +, + (examples within the scope of claims 1 and 15) or  +, -, -, -, -, -  and +, +, +, +, +, +, - (examples within the scope of claim 15) or other various power combinations. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. The applicant has only defined, at most, the powers of half the lenses in the system within the claims, which leaves half of the system undefined. Applicant’s disclosure is not sufficient to enable one having ordinary skill in the art how to construct each of these variations.
The factors considered when determining if the disclosure satisfies the enablement requirement and whether any necessary experimentation is undue include, but are not limited to: 1) nature of the invention, 2) state of the prior art, 3) relative skill of those in the art, 4) level of predictability, 5) existence of working samples, 6) breadth of claims, 7) amount of direction or guidance by the inventor, and 8) quantity of experimentation needed to make or use the invention.  In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).            
The claims recite a six lens system. Claim 1 recites that the second through fourth lens is negative. Claims 8 recites that the first lens is negative and the sixth lens is positive. Claim 15 recites that the second lens is negative. The nature of the invention is drawn to a six lens optical system.
The state of the art discloses the power arrangement of an optical system.
The level of skill in the art is related to the areas of optical engineering.  The skill level is high due to the large number of variables one must consider when inserting or modifying a lens into/of an existing system.
The applicant has disclosed 10 working models that comprise identical power arrangements of +, -, -, -, +, -. Further, changing a single lens power normally results in breaking a lens system, please see the discussion below. 
Applicants’ claims are excessively broad due, in part, to the complex and diverse nature of optical engineering requiring a minimum amount of information, ordinarily lens powers or specific shapes to derive power, to create a working system.
Therefore, based on the discussions above concerning the art’s recognition that the process of lens design is complex, the specification fails to teach the skilled artisan how to use the claimed methods without resorting to undue experimentation to determine a functional lens power arrangement.
Due to the large quantity of experimentation necessary to determine the proper lens powers, the lack of direction/guidance presented in the specification regarding same, the absence of sufficient working examples directed to same, the complex nature of the invention, the state of the prior art establishing that the lens powers must be known, and the breadth of the claims which fail to recite a working lens system, undue experimentation would be required of the skilled artisan to make and/or use the claimed invention in its full scope.  
The process of lens design requires some minimum amount of variables to be disclosed in order to be within the capability of one having ordinary skill to build. Applicant’s claims have overestimated the capability of one having ordinary skill. For example, if one could design a lens system based on the applicant’s claim using the applicant’s specification and the ordinary skill in the art, then that individual could also easily modify lens powers, shapes and other lens variables of the prior art to satisfy any similar optical invention. It is not reasonable that the applicant’s disclosure of just one power arrangements is enabling for the creation of every other power arrangement unless the applicant has assumed one having ordinary skill in the art is capable of such designs from such a minimum amount of information (See MPEP 2141.03). The Office does not agree with this assessment of the level of ordinary skill in the art. Such a level of ordinary skill would lead to 103 rejections that would ordinarily not be considered proper. For example, changing the power of lenses in a known optical system may no longer break the system due to the level of ordinary skill being able to recreate entire systems based on the power of one or two lenses and/or shape of a lens. Modifying the applicant’s first lens to be negative, for example, would lead to a significant change in the overall focal length of the system, the introduction of various image aberrations that would be difficult or impossible to correct and a loss of image quality that would render the system unusable. However, applicant’s claim, if we consider it enabled, would make such a modification possible for one having ordinary skill. Such an interpretation would also apply to all of the prior art so long as there was reasonable motivation (a biconcave lens typically has a smaller thickness than a biconvex lens for example). The office does not agree that the level of ordinary skill in the art makes such things possible.

Allowable Subject Matter
Claims 3, 6, 9-12, 14, 16-17 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten into claim 1 and if the 112 rejection above were overcome.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-5, 7-8, 13, 15 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (CN 110018556) in view of Sano (PGPUB 20130120858).

Regarding claim 1, Huang discloses an optical imaging lens, comprising a first element, a second element, a third element, a fourth element, a fifth lens element and a sixth lens element sequentially from an object side to an image side along an optical axis, each of the first, second, third, fourth, fifth and sixth lens element having an object-side surface facing toward the object side and allowing imaging rays to pass through and an image-side surface facing toward the image side and allowing the imaging rays to pass through, wherein (See the first through tenth embodiments): 
an optical axis region of the image-side surface of the first lens element is convex (Embodiment 6 E1, [0210]-[0217] and Fig. 11); 
the second lens element has negative refracting power and a periphery region of the object-side surface of the second lens element is convex (Embodiment 6 E2, [0210]-[0217] and Fig. 11); 
the third lens element has negative refracting power (Embodiment 6 E3, [0210]-[0217] and Fig. 11); 
the fourth lens element has negative refracting power (Embodiment 6 E4, [0210]-[0217] and Fig. 11); 
lens elements having refracting power of the optical imaging lens consist of the six lens elements described above (Fig. 11).
Huang does not disclose wherein an optical axis region of the image-side surface of the first lens element is convex and the third lens comprises a periphery region of the object-side surface of the third lens element is concave, and a periphery region of the image-side surface of the third lens element is convex.
However, Sano teaches a lens system having the same power arrangement of +, -, -, -, +, - (([0110]-[0111]), wherein an optical axis region of the image-side surface of the first lens element is convex and the third lens comprises a periphery region of the object-side surface of the third lens element is concave, and a periphery region of the image-side surface of the third lens element is convex ([0110]-[0111] and Fig. 13).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine Huang and Sano such that the first and third lens had the lens shapes above motivated by improving image quality ([0008]).
Huang does not disclose wherein a distance from the object-side surface of the first lens element to the image-side surface of the sixth lens element along the optical axis is represented by TL, a thickness of the first lens element along the optical axis is represented by T1, and the optical imaging lens satisfies the inequality: 
TL/T1 ≤ 4.500.
Huang teaches in the sixth embodiment wherein TL/T1 = 4.83 ([0210]), which is a difference of 0.33 from the claimed range. The total range of the condition is 4.5, which makes the difference between the claimed subject matter and Huang 7%. It would have been obvious to one having ordinary skill in the art at the time the invention was made to adjust TL or T1 to satisfy the expression above since the claimed ranges and the prior art ranges are close enough that one skilled in the art would have expected them to have the same properties, Titanium Metals Corp. of America v. Nabber, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) and further being motivated to reduce the size of the device.

Regarding claim 2, modified Huang discloses wherein a distance from the object-side surface of the first lens element to an image plane along the optical axis is represented by TTL, a thickness of the fifth lens element along the optical axis is represented by T5, a distance from the image-side surface of the fifth lens element to the object-side surface of the sixth lens element along the optical axis is represented by G56, a thickness of the sixth lens element along the optical axis is represented by T6, and TTL, T5, G56 and T6 satisfy the inequality:
TTL/(T5+G56+T6) ≤ 4.800 ([0210] where TTL = 5.41, T5 = 0.2956, G56 = 1.4157 and T6 = 0.4182 giving 2.5).
Regarding claim 4, modified Huang discloses wherein a sum of the thicknesses of all six lens elements along the optical axis is represented by ALT, a sum of five air gaps from the first lens element to the sixth lens element along the optical axis is represented by AAG, and ALT and AAG satisfy the inequality: 
ALT/AAG ≤ 3.000 ([0210] where Alt = 2.36 and AAG = 2.2801 giving 1.04).

Regarding claim 5, modified Huang discloses wherein a thickness of the third lens element along the optical axis is represented by T3, a thickness of the fourth lens element along the optical axis is represented by T4, a thickness of the fifth lens element along the optical axis is represented by T5, a thickness of the sixth lens element along the optical axis is represented by T6, and T3, T4, T5, T6 and T1 satisfy the inequality:
(T3+T4+T5+T6/T1) ≤ 1.800 ([0210] where T3 = 0.2262, T4 = 0.23, T5 = 0.2956, T6 = 0.4182 and T1 = 0.96 giving 1.22).

Regarding claim 7, modified Huang discloses wherein a thickness of the second lens element along the optical axis is represented by T2, a thickness of the third lens element along the optical axis is represented by T3, and TL, T2 and T3 satisfy the inequality:
TL/(T2+T3) ≥ 6.500 ([0210] where TL = 4.64, T2 = 0.23 and T3 = 0.2262 giving 10.2).

Regarding claim 8, Huang discloses an optical imaging lens, comprising a first element, a second element, a third element, a fourth element, a fifth lens element and a sixth lens element sequentially from an object side to an image side along an optical axis, each of the first, second, third, fourth, fifth and sixth lens element having an object-side surface facing toward the object side and allowing imaging rays to pass through and an image-side surface facing toward the image side and allowing the imaging rays to pass through, wherein: 
the first lens element has positive refracting power (Embodiment 6 E1, [0210]-[0217] and Fig. 11); 
a periphery region of the object-side surface of the second lens element is convex (Embodiment 6 E2, [0210]-[0217] and Fig. 11); 
the sixth lens element has negative refracting power and an optical axis region of the image-side surface of the sixth lens element is concave (Embodiment 6 E6, [0210]-[0217] and Fig. 11 and please note that E3 and E6 are both aspheric lenses); 
lens elements having refracting power of the optical imaging lens consist of the six lens elements described above and at least four lens elements have negative refracting power (Embodiment 6 E1, [0210]-[0217] and Fig. 11).
Huang does not disclose wherein an optical axis region of the image-side surface of the first lens element is convex and the third lens comprises a periphery region of the object-side surface of the third lens element is concave.
However, Sano teaches a lens system having the same power arrangement of +, -, -, -, +, - (([0110]-[0111]), wherein an optical axis region of the image-side surface of the first lens element is convex and the third lens comprises a periphery region of the object-side surface of the third lens element is concave ([0110]-[0111] and Fig. 13).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine Huang and Sano such that the first and third lens had the lens shapes above motivated by improving image quality ([0008]).
Huang does not disclose a distance from the object-side surface of the first lens element to the image-side surface of the sixth lens element along the optical axis is represented by TL, a thickness of the first lens element along the optical axis is represented by T1, and the optical imaging lens satisfies the inequality: TL/T1 ≤ 4.100.
However, due to the nature of optics/optical engineering the process of lens design includes manipulation of variables such as index or refraction, lens surface radii and other shape concerns in order to make a lens system meet its particular utility (usually based on focal length but also on aberration elimination). This manipulation would normally be considered routine experimentation since the results are known optics/physics equations (unless the particular range of values meets secondary considerations).  Further the court has determined that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to satisfy the expression TL/T1 ≤ 4.100, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In this case, one of ordinary skill in the art would have sought to adjust TL/T1 to satisfy the expression above motivated by reducing the size of the device.

Regarding claim 13, modified Huang discloses wherein a distance from the image-side surface of the first lens element to the object-side surface of the second lens element along the optical axis is represented by G12, a thickness of the second lens element along the optical axis is represented by T2, a distance from the image-side surface of the second lens element to the object-side surface of the third lens element along the optical axis is represented by G23, and TL, G12, T2 and G23 satisfy the inequality:
TL/(G12+T2+G23) ≥ 5.200 ([0210] where TL = 4.64, G12 = 0.05, T2 = 0.23 and G23 = 0.4054 giving 6.77).

Regarding claim 15, Huang discloses an optical imaging lens, comprising a first element, a second element, a third element, a fourth element, a fifth lens element and a sixth lens element sequentially from an object side to an image side along an optical axis, each of the first, second, third, fourth, fifth and sixth lens element having an object-side surface facing toward the object side and allowing imaging rays to pass through and an image-side surface facing toward the image side and allowing the imaging rays to pass through, wherein: 
the second lens element has negative refracting power and a periphery region of the object-side surface of the second lens element is convex (Embodiment 6 E2, [0210]-[0217] and Fig. 11); 
an optical axis region of the image-side surface of the sixth lens element is concave; lens elements having refracting power of the optical imaging lens consist of the six lens elements described above and at least four lens elements have negative refracting power (Embodiment 6 E6, [0210]-[0217] and Fig. 11 and please note that E3 and E6 are both aspheric lenses). 
Huang does not disclose wherein an optical axis region of the image-side surface of the first lens element is convex and the third lens comprises a periphery region of the object-side surface of the third lens element is concave, and a periphery region of the image-side surface of the third lens element is convex.
However, Sano teaches a lens system having the same power arrangement of +, -, -, -, +, - (([0110]-[0111]), wherein an optical axis region of the image-side surface of the first lens element is convex and the third lens comprises a periphery region of the object-side surface of the third lens element is concave, and a periphery region of the image-side surface of the third lens element is convex ([0110]-[0111] and Fig. 13).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine Huang and Sano such that the first and third lens had the lens shapes above motivated by improving image quality ([0008]).
Huang does not disclose a distance from the object-side surface of the first lens element to the image-side surface of the sixth lens element along the optical axis is represented by TL, a thickness of the first lens element along the optical axis is represented by T1, and the optical imaging lens satisfies the inequality: 
TL/T1 ≤ 4.100.
However, due to the nature of optics/optical engineering the process of lens design includes manipulation of variables such as index or refraction, lens surface radii and other shape concerns in order to make a lens system meet its particular utility (usually based on focal length but also on aberration elimination). This manipulation would normally be considered routine experimentation since the results are known optics/physics equations (unless the particular range of values meets secondary considerations).  Further the court has determined that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to satisfy the expression TL/T1 ≤ 4.100, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In this case, one of ordinary skill in the art would have sought to adjust TL/T1 to satisfy the expression above motivated by reducing the size of the device.

Regarding claim 18, Huang discloses herein a distance from the image-side surface of the fourth lens element to the object-side surface of the fifth lens element along the optical axis is represented by G45, a thickness of the fifth lens element along the optical axis is represented by T5, a distance from the image-side surface of the fifth lens element to the object- side surface of the sixth lens element along the optical axis is represented by G56, a sum of five air gaps from the first lens element to the sixth lens element along the optical axis is represented by AAG, and G45, T5, G56 and AAG satisfy the inequality:
(G45+T5+G56)/AAG ≥ 1.000 ([0210] where G45 = 0.0636, T5 = 0.2956, G56 = 1.4157 and AAG = 2.2801 giving 1.28).

Regarding claim 19, Huang discloses wherein an effective focal length of the optical imaging lens is represented by EFL, a distance from the image-side surface of the sixth lens element to an image plane along the optical axis is represented by BFL, a thickness of the fourth lens element along the optical axis is represented by T4, and EFL, BEL, T1 and T4 satisfy the inequality:
(EFL+BFL)/(T1+T4) ≥ 2.700 ([0210] where EFL = 6.08, BFL = 0.77, T1 = 0.96 and T4 = 0.23 giving 5.6).


Response to Arguments
Applicant’s arguments, see remarks, filed 8/3/2022, with respect to the rejection(s) of claim(s) 1, 2, 4-5, 7-8, 13, 15 and 18-19 under USC § 103  have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Huang in view of Sano (PGPUB 20130120858).
With respect to applicants remarks regarding the 112 rejection, the office respectfully disagrees. Applicant cites MPEP 2164.01 and 2164.01(b). As stated in these sections, the test for enablement includes “As long as the specification discloses at least one method for making and using the claimed invention that bears a reasonable correlation to the entire scope of the claim, then the enablement requirement of 35 U.S.C. is satisfied.” In this case, the applicant’s scope includes lens powers that cannot be said to bear a reasonable correlation to the specification. Due to the nature of optical systems, a lens may either be positive or negative. It is not obvious to alter a negative lens to be positive or vice versa. Further, it is also not within the ordinary skill of the art to change a lens power of a known system from one sign to the other. Such a modification would irreparably destroy the image created by the system and would necessitate completely redesigning the optical system. Therefore, applicant’s disclosure of a single power arrangement of six lenses (in this case +, -, -, -, +, -) does not reasonably correlate to the other power arrangements within the scope of the claims, such as -, -, -, -, -, - or +, -, -, -, -, - since such power arrangements would require rediscovering all of the lens powers, shapes and distances of the system.  
Applicant’s argument that the claims are enabled because the features are not claimed is not persuasive. Applicant need not claim something that is inherent for it to be relevant and within the scope of the claim. As stated above, a lens may be positive or negative only. Therefore, the scope of the claim is a positive or negative power for each lens whose power is not specified in the claim. That is, the office could reject applicant’s claim 1 with prior art having a power arrangement of -, -, -, -, -, + because it is within the scope of the claim. However, it cannot be reasonably argued that such a power arrangement is enabled by, or remotely correlates with, the applicant’s disclosure. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS S FISSEL whose telephone number is (313)446-6573. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRAVIS S FISSEL/Primary Examiner, Art Unit 2872